20-3419
     Yany’s Garden LLC v. City of New York




                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 1st day of February, two thousand twenty-two.
 4
 5   PRESENT:
 6               MICHAEL H. PARK,
 7               BETH ROBINSON,
 8                     Circuit Judges,
 9               JED S. RAKOFF, *
10                     District Judge.
11   _____________________________________
12
13   YANY’S GARDEN LLC, NARUL TONY
14   HACK,
15                  Plaintiffs-Appellants,
16
17                    v.                                                                      20-3419
18
19   CITY OF NEW YORK, NEW YORK CITY
20   DEPARTMENT OF BUILDINGS, NEW YORK
21   CITY DEPARTMENT OF HOUSING
22   PRESERVATION AND DEVELOPMENT,
23   RASSOUL AZARNEJAD, AMY MARCUS,
24   PHILLIP MATTOON, DENNIS ZAMBOTTI,
25   SCALA CONTRACTING CO. INC., NYCTL
26   2012A TRUST, THE BANK OF NEW YORK
27   MELLON, as Collateral Agent and Custodian
28   for the NYCTL 2012A TRUST, JOHN DOE 1-
29   10,
30                     Defendants-Appellees.

             *
               Judge Jed S. Rakoff, of the United States District Court for the Southern District of New York, sitting by
     designation.
 1   _____________________________________
 2
 3   FOR PLAINTIFFS-APPELLANTS:                                  DAVID YAN, Law Offices of David Yan,
 4                                                               Flushing, NY.
 5
 6   FOR DEFENDANTS-APPELLEES:                                   TAHIRIH M. SADRIEH (Scott Shorr, on the
 7                                                               brief), Assistant Corporation Counsel, for
 8                                                               James E. Johnson, Corporation Counsel of
 9                                                               the City of New York, New York, NY.
10
11                                                               DON ABRAHAM, Bronster, LLP, New York,
12                                                               NY.
13
14           Appeal from a judgment and orders of the United States District Court for the Eastern

15   District of New York (Garaufis, J. and Komitee, J.).

16           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

17   DECREED that the judgment and orders of the district court are AFFIRMED.

18           Plaintiffs Narul Tony Hack and Yany’s Garden LLC, successive owners of a property

19   located in Queens (“the Property”), filed suit under 42 U.S.C. § 1983 and several state-law causes

20   of action in connection with a tax lien placed on the Property. As alleged, 1 Hack partially

21   constructed a building on the Property between 2004 and 2005. In September 2010, a New York

22   City (“City”) Department of Buildings inspector determined that the open basement foundation of

23   the property required “emergency work” under N.Y.C. Admin. Code § 28-215.1 and issued an

24   “Emergency Declaration.” The City ordered the emergency work to be completed by Scala

25   Contracting Co., Inc. (“Scala”), which performed the work in October 2010 and billed the City

26   about $17,000. In December 2010, the City placed a tax lien on the property for that amount and

27   related fees, and in August 2012, it sold the tax lien to NYCTL 2012-A Trust (“NYCTL”), which

28   in turn obtained a judgment of foreclosure on February 3, 2017. At some point, Yany’s Garden


             1
                The following facts are taken from Appellants’ amended complaint (“Complaint”), which we assume to be
     true for the purposes of this appeal. See Darby v. Greenman, 14 F.4th 124, 125 n.1 (2d Cir. 2021).


                                                            2
 1   LLC became the owner of the Property after purchasing it from Hack. The Complaint does not

 2   say when or how Hack became aware of the Emergency Declaration or Scala’s repairs; it states

 3   only that Hack was not provided with notice of either.

 4            On May 11, 2018, Plaintiffs sued the City and several of its departments and employees,

 5   along with Scala, NYCTL and its collateral agent and custodian, and ten unnamed defendants.

 6   Plaintiffs brought a Section 1983 claim for alleged violations of Hack’s rights under the Fourth,

 7   Fifth, and Fourteenth Amendments to the U.S. Constitution. The Complaint also raises several

 8   state tort claims, a state constitutional claim, and a claim for “illegal tax lien foreclosure” (“illegal

 9   foreclosure claim”).

10            On January 14, 2020, the district court dismissed the Section 1983 count for failure to state

11   a claim after determining that Plaintiffs had filed their complaint after the statute of limitations had

12   lapsed. 2 It dismissed the state tort claims against the City, its departments, and its employees

13   (“Municipal Defendants”) for failure to plead compliance with New York’s notice-of-claim

14   requirement, N.Y. Gen. Mun. Law §§ 50-e, -i, -k. 3 It also dismissed the illegal foreclosure claim

15   for lack of jurisdiction under the Rooker-Feldman doctrine. Plaintiffs moved for reconsideration

16   and leave to amend, which the court denied on September 2, 2020. On January 27, 2021, the

17   district court dismissed the remaining state constitutional claim against the Municipal Defendants

18   under 28 U.S.C. § 1367, which allows courts to “decline to exercise supplemental jurisdiction”

19   over state-law claims where all claims raising federal questions have been dismissed.                             Id.

20   § 1367(c), (c)(3).



            2
              The district court initially dismissed the Section 1983 claim against all Defendants but Scala, which did not
     make an appearance. The court later dismissed the claim against Scala sua sponte and declined to exercise
     supplemental jurisdiction over remaining state-law claims against Scala.
              3
                  Appellants do not challenge this determination on appeal.


                                                                3
 1            We review dismissal for failure to state a claim de novo. Bacon v. Phelps, 961 F.3d 533,

 2   540 (2d Cir. 2020). Lack of jurisdiction under the Rooker-Feldman doctrine is also reviewed de

 3   novo. Hoblock v. Albany Cnty. Bd. of Elections, 422 F.3d 77, 83 (2d Cir. 2005). We review a

 4   denial of leave to amend and refusal to exercise supplemental jurisdiction for abuse of discretion.

 5   See Anderson News, L.L.C. v. Am. Media, Inc., 680 F.3d 162, 185 (2d Cir. 2012); Lundy v. Catholic

 6   Health Sys. of Long Island Inc., 711 F.3d 106, 118 (2d Cir. 2013). We assume the parties’

 7   familiarity with the underlying facts, procedural history, and issues on appeal.

 8            First, the district court correctly found Plaintiffs’ Section 1983 claim to be time-barred.

 9   “Section 1983 actions in New York are subject to a three-year statute of limitations, running from

10   the time a plaintiff knows or has reason to know of the injury giving rise to the claim.” Milan v.

11   Wertheimer, 808 F.3d 961, 963 (2d Cir. 2015) (cleaned up). Here, Scala completed its construction

12   work—which included erecting an eight-foot chain link fence on the Property—in 2010. The City

13   also issued Hack a Statement of Account detailing the charges on June 10, 2011. But Plaintiffs

14   did not file their complaint until May 11, 2018. The district court thus concluded that Hack either

15   knew or “had reason to know the basis of his alleged injury” far earlier than three years before the

16   date of his complaint. App’x at 28. Hack argues that it was a question for the jury whether he was

17   on notice of his alleged injury in 2010 or 2011. But contrary to Hack’s view, the district court’s

18   role at the motion to dismiss stage is to determine whether a complaint’s factual allegations

19   “plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). We

20   affirm the district court’s determination that Hack failed to plead facts supporting his assertion that

21   he did not know or have reason to know of the alleged violation until 2015. 4


              4
                 Plaintiffs also argue that the statute of limitations should be equitably tolled under the continuing violation
     doctrine. But this argument was not raised below in opposition to Defendants’ motion to dismiss or in support of
     Plaintiffs’ motion for reconsideration. It was briefly alluded to only in two sentences in a post-argument letter, and


                                                                 4
 1            Second, the district court correctly dismissed Plaintiffs’ “illegal tax lien foreclosure sale”

 2   claim for lack of jurisdiction under the Rooker-Feldman doctrine. The four criteria for dismissal

 3   under Rooker-Feldman are “(1) the federal-court plaintiff lost in state court; (2) the plaintiff

 4   complains of injuries caused by a state court judgment; (3) the plaintiff invites review and rejection

 5   of that judgment; and (4) the state judgment was rendered before the district court proceedings

 6   commenced.” Vossbrinck v. Accredited Home Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014)

 7   (cleaned up). The district court concluded that, although Plaintiffs did not explain what their

 8   source of law was for the illegal foreclosure claim, the claim met the test for dismissal because

 9   “[g]ranting . . . relief on this claim . . . would necessarily involve the court overturning the judgment

10   of foreclosure entered by the state court.” App’x at 31. On appeal, Plaintiffs attempt to recast

11   their claims as alleging constitutional violations under Section 1983 and argue that such framing

12   renders the judgment of foreclosure merely a “collateral issue” to the illegal foreclosure claim.

13   But the district court observed below that Plaintiffs conceded that the “illegal tax lien foreclosure”

14   count was raised under state law, not federal law. See App’x at 44. We also agree with the district

15   court that the Complaint clearly frames the Section 1983 claim as a challenge to the 2010

16   Emergency Declaration and resulting construction work, not to the 2018 foreclosure sale.

17   Compare Compl. ¶¶ 89–106 (Section 1983 claim), with id. ¶¶ 139–149 (“illegal tax lien

18   foreclosure” claim). 5 The district court thus correctly dismissed the illegal foreclosure claim for

19   lack of jurisdiction under the Rooker-Feldman doctrine.


     the district court never addressed it. The issue was thus not “properly raised below” and we decline to consider it.
     Caiola v. Citibank, N.A., 295 F.3d 312, 328 (2d Cir. 2002); cf. Analytical Surveys, Inc. v. Tonga Partners, L.P., 684
     F.3d 36, 53 (2d Cir. 2012) (“We generally will not consider an argument on appeal that was raised for the first time
     below in a motion for reconsideration.” (cleaned up)). We also reject Plaintiffs’ argument, relying on an inoperative
     provision of the New York City Administrative Code, that an actual notice standard is required. See Wallace v. Kato,
     549 U.S. 384, 388 (2007) (holding that “the accrual date of a § 1983 cause of action is a question of federal law that
     is not resolved by reference to state law”).
              5
                  The “illegal tax lien foreclosure” claim also contains a paragraph stating that the claim “aris[es] out of the


                                                                  5
 1            Third, the district court did not abuse its discretion by denying Plaintiffs leave to file a

 2   second amended complaint. The court denied leave to amend because Plaintiffs’ proposed

 3   amended complaint came over twenty-one months after the lawsuit was filed, after most claims

 4   had already been dismissed, and without any formal motion to amend or any explanation for the

 5   delay. We detect no abuse of discretion in this decision.

 6            Finally, the district court did not abuse its discretion by declining to exercise supplemental

 7   jurisdiction over the remaining state-law claims. 6 “[A]s a general proposition, . . . if all federal

 8   claims are dismissed before trial, the state claims should be dismissed as well.” Motorola Credit

 9   Corp. v. Uzan, 388 F.3d 39, 56 (2d Cir. 2004) (cleaned up). Plaintiffs provide no indication that

10   “there has been substantial expenditure in time, effort, and money in preparing the dependent

11   claims” that would militate in favor of retaining jurisdiction. Id. (quoting Purgess v. Sharrock, 33

12   F.3d 134, 138 (2d Cir. 1994)). We thus conclude that the district court acted within its discretion

13   in declining to exercise jurisdiction over the remaining state-law claims.

14            We have considered the remainder of Plaintiffs’ arguments and find them to be without

15   merit. For the foregoing reasons, we affirm the judgment and orders of the district court.

16                                                         FOR THE COURT:
17                                                         Catherine O’Hagan Wolfe, Clerk of Court
18




     same facts and circumstances as the federal claims herein,” implying that it does not state a separate federal claim on
     its own. Compl. ¶ 140.
              6
               These include the remaining due process claim under state constitutional law and all state-law claims against
     Scala. See supra note 2.


                                                               6